SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 The Female Health Company (Exact Name of Registrant as Specified in its Charter) Wisconsin 39-1144397 (State of Incorporation or Organization) (I.R.S. Employer Identification No.) 515 North State Street, Suite 2225 Chicago, Illinois 60654 (Address of Principal Executive Offices) (Zip Code) Securities to be registered pursuant to Section12(b) of the Act: Title of Each Class to be so Registered Name of Each Exchange on Which Each Class is to be Registered Common Stock, $0.01 par value The NASDAQ Stock Market LLC If this form relates to the registration of a class of securities pursuant to Section12(b) of the Exchange Act and is effective pursuant to General InstructionA.(c), check the following box. x If this form relates to the registration of a class of securities pursuant to Section12(g) of the Exchange Act and is effective pursuant to General InstructionA.(d), check the following box.o Securities Act registration statement file number to which this form relates: . (If applicable) Securities to be registered pursuant to Section12(g) of the Act:None INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1. Description of Registrant's Securities to be Registered. The description of the Registrant's common stock, par value $0.01 per share (the "Common Stock"), registered hereby is incorporated by reference to the description of the Common Stock set forth in the Registrant's Registration Statement on Form 8-A filed on September28, 1990 with the Securities and Exchange Commission under the Securities Exchange Act of 1934, and including any amendment or report filed for the purpose of updating such description. Item 2. Exhibits. Under the instructions as to exhibits with respect to Form 8-A, no exhibits are required to be filed because no other securities of the registrant are registered on the NASDAQ Stock Market LLC and the Common Stock registered hereby is not being registered pursuant to Section 12(g) of the Securities Exchange Act of 1934, as amended. 2 SIGNATURE Pursuant to the requirements of Section12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized. THE FEMALE HEALTH COMPANY Date: June8, 2009 BY /s/ Donna Felch Donna Felch, Vice President and Chief Financial Officer 3
